MORROW, Presiding Judge.
The offense is theft, a felony; penalty assessed at confinement in the penitentiary for 2 years.
The statement of facts and bill of exception were filed 91 days after notice of appeal was given. Under article 760, C.C.P., a statement of facts filed more than 90 days after notice of appeal cannot-be considered; and in the absence of an extension order, a bill of exception filed more than 30 days after the date of adjournment is not subject to consideration.
In the absence of the statement of facts and bill of exception, no question is presented for review.
The judgment is affirmed.